Wood, J., (after stating the facts). Conceding that the appellants were negligent in maintaining the fan in their pool room in its unguarded condition, the uncontro-verted testimony of the appellee himself and the other witnesses shows that the appellee negligently placed his hand against the fan which he knew to be . without any guard. He therefore negligently contributed to his own hurt, and the court erred in not so instructing the jury. The judgment is therefore reversed and the cause is dismissed.